Turley, J.
delivered the opinion of the court.
In the year 1785, the State of North Carolina passed arf-act incorporating Davidson Academy, by the 7th section of which, the two hundred and forty acres of land reserved for the use of the State, being that part of said land which is most remote from the salt springs near Nashville, was vested in the trustees for the use of the Academy; and by the'6th section of which, the lands, tenements and hereditaments vest* «d in the trustees for the use and behoof of the Academy, aré ■exempted from taxation for the space of ninety-nine yeats. See act of 1785, c. 29.
The trustrees .of this Academy have, at different times', disposed of, by bargain and sale, portions of the land thus given to the Academy by the State of North Caroli'fia, apart of which is now owned by the defendants in error, On which an ad valorem tax is now sought to be' collected by the State'.
The question is, has this tax been'laid on .the land-eoates* *488ry to the provisions of the 6th section of said act of incor■poration? If it lias been, the procedure is illegal and void, and the tax cannot be collected. It is admitted by the Attorney General that if the exemption from taxation is attached to the land, it is a privilege which will descend to a purchaser from the trustees of the Academy. It seems to us that there can be no doubt, from the wording of the 6th section of the act, that.it.was the intention of the legislature to exempt the land from taxation absolutely for the term mentioned, no matter into whose hands soever it might come; for by the provisions of the 2d section of the same act, the trustees are empowered to sell any lands of the institution unless the will of the grantee forbids it; and if the legislature had designed that the lands given by the State, or acquired from any other source, should only be exempt from taxation so long as they remained the property of the institution, and no longer, they would have so provided in express terms. We, therefore, think that the tax imposed cannot be collected, and affirm the judgment of the court below.
Judgment affirmed.